By the Court.
This is a proceeding in error to reverse the common pleas court for refusing to confirm a sale of real estate made by the sheriff in a foreclosure proceeding, where it is conceded that the proceedings were regular and in all respects according to law.
The question is suggested that this is not such a judgment or final order as is subject to review by this court, but that question was not argued and we do not find it necessary to consider it.
*388We take it to be settled that the question of whether or not a sale should be confirmed rests in the sound discretion of the trial court, and, if subject to review, the order of the lower court can be reversed only when the record discloses that the trial court has abused its discretion. It is a wise public policy which vests such discretion in the trial court.
An abuse of such discretion is not shown by the mere fact that one or more of the judges of this court would have exercised the discretion differently if sitting as a trial court. -
We have carefully examined this matter and are unable to say that the trial court abused its discretion.
The judgment will, therefore, be affirmed.

Judgment affirmed.

Dunlap, P. J., Washburn and Vickery, JJ., concur.